Citation Nr: 1616483	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  15-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating for non-small cell lung carcinoma, from January 1, 2013, forward.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction is currently with the RO in Portland, Oregon.  

The May 2013 rating decision granted service connection for non-small cell lung carcinoma, with a rating of 100 percent, effective June 7, 2012, and a noncompensable rating, from January 1, 2013, forward.  The Veteran appealed the latter rating in an August 2013 notice of disagreement.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in March 2016.  A transcript of that hearing is of record.

In March 2016, the Veteran submitted a claim of service connection for atrial fibrillation, as secondary to his service-connected respiratory disability.  The Board, however, notes that the Veteran submitted a similar claim in October 2014.  While the record shows some development, this prior claim has not been adjudicated.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for his respiratory disability in April 2013.  During the March 2016 Board hearing, he indicated that his respiratory symptoms have worsened.  See March 2016 Board hearing transcript at 9.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

The Board notes that, during the March 2016 hearing, the Veteran reported shortness of breath and chest pain.  He also indicated that he has difficulties walking distances over 200 yards and that he has to stop when climbing stairs.  The VA examiner should address these symptoms in his examination report.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of any respiratory symptoms associated with his service-connected non-small cell lung carcinoma.  Review of the claims file should be noted in the examiner's report.  The examiner should conduct all necessary tests and studies.

The examiner should measure and record all subjective and objective symptoms associated with the non-small cell lung carcinoma.  The examiner should also address the Veteran's report of respiratory symptoms, to include shortness of breath and chest pain.  See March 2016 Board hearing transcript.

The examiner should provide an explanation for any opinion offered, with consideration of pertinent lay and medical evidence. If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





